Exhibit 10.11(b)
MEDIACOM COMMUNICATIONS CORPORATION
STOCK OPTION AGREEMENT
AGREEMENT, dated as of                      (the “Award Date”), between Mediacom
Communications Corporation, a Delaware corporation (the “Company”), and
                     (the “Optionee”).
W I T N E S S E T H:
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes the need
to retain the services of qualified, reliable employees and believes that it is
in the best interest of the Company to provide additional forms of compensation
to such employees to secure their continued services to the Company; and
WHEREAS, the Board has adopted the Mediacom Communications Corporation 2003
Incentive Plan (the “Plan”), which authorizes the grant of options to purchase
shares of common stock, $.01 par value, of the Company to officers and employees
of the Company or a Subsidiary Corporation (as defined in Section 6.4(h) of the
Plan) (the Company and the Subsidiary Companies are collectively referred to
herein as the “Mediacom Companies” and individually as a “Mediacom Company”) on
such terms and conditions as specified in the award agreement; and
WHEREAS, the Compensation Committee of the Board (the “Committee”) has
determined that it would be in the best interests of the Company to grant the
options provided for herein;
NOW, THEREFORE, the parties hereto hereby agree as follows:

1.   Grant of Option. Subject to the terms and conditions of the Plan and this
Agreement, the Company hereby grants to the Optionee, as of the date hereof, an
option (the “Option”) to purchase from the Company all or any part of an
aggregate number of                     shares of the Class A Common Stock,
$0.01 par value per share, of the Company (the “Optioned Shares”).   2.  
Vesting of Right to Exercise Option. Subject to such restrictions and
limitations as are provided in the Plan and as are set forth in this Agreement,
the Option shall become vested and exercisable on the dates and at the per share
prices (“Option Price”) set forth below, and the Optionee shall have the right
hereunder to purchase from the Company the indicated number of Optioned Shares
upon exercise of the Option, on and after such dates, in cumulative fashion:

                              Cumulative Number   Cumulative Number         of
Incentive   of Non-Qualified   Option
Exercise Date
  Optioned Shares   Optioned Shares   Price  
1st Anniversary of Award Date
            0            
2nd Anniversary of Award Date
            0            
3rd Anniversary of Award Date
            0            
4th Anniversary of Award Date
            0          

 



--------------------------------------------------------------------------------



 



    Subject to Sections 6.4(e) and 6.4(h) of the Plan, those (and only those)
Optioned Shares indicated above as “Incentive Optioned Shares” are intended by
the parties hereto to be, and shall be treated as, “incentive stock options” (as
such term is defined under Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”)).       To the extent that this Option is vested and
exercisable in accordance with the terms of the Plan and this Agreement as of
any particular date, the Optioned Shares that may be purchased as of such date
are referred to as “Vested Shares” and to the extent that the Option is not
vested and exercisable on such date, the Optioned Shares that may not be
purchased as of such date, are referred to as “Unvested Shares.”   3.   Term and
Termination of Option.

  (a)   Expiration. Subject to the earlier termination in accordance with this
Section 3, the Option to the extent not previously exercised, shall terminate
and become null and void on the tenth anniversary of the Award Date (the
“Expiration Date”).     (b)   Termination of Employment. Subject to the
provisions of Section 4 or 8 below, if the Optionee ceases to be an employee of
any Mediacom Company (a “Termination of Employment”), the Option shall terminate
and become null and void as provided below:

  (i)   Voluntary Termination of Employment by Optionee. Upon the Optionee’s
voluntary Termination of Employment for any reason other than Disability or for
“Good Reason” (as defined in subsection (c)(iii) below):

  (A)   The Option shall terminate and become null and void as to all Unvested
Optioned Shares immediately upon the Optionee’s Termination of Employment and
such Option may not be exercised for such Unvested Shares at any time
thereafter; and     (B)   To the extent that the Option is vested and
exercisable as of the Optionee’s Termination of Employment, it shall continue to
be exercisable with respect to the Vested Shares until the earlier of (x) the
ninety-first (91st) day after the Optionee’s Termination of Employment or
(y) the Expiration Date, at which time the Option shall terminate and become
null and void as to all Vested Shares, if any, not previously purchased in
accordance with this Agreement and the Plan.

  (ii)   Termination Upon Death or Disability. If the Optionee has a Termination
of Employment due to the Optionee’s death or Disability, the Option shall become
fully vested and exercisable with respect to all Optioned Shares immediately
upon such Termination of Employment due to death or Disability and the Option
shall continue to be exercisable until the earlier of (x) the first anniversary
of Optionee’s Termination of Employment or (y) the Expiration Date, at which
time the Option shall terminate and become null and void as to all Vested
Shares, if any, not previously purchased in accordance with this Agreement and
the Plan.         For so long as the Option remains exercisable under this
paragraph (ii), the Option may be exercised, (x) in the case of Disability, by
the Optionee or Optionee’s legal representative(s) or, (y) in the case of the
Optionee’s death, by the executor of the Optionee’s estate, the beneficiary(ies)
designated by the Optionee, in writing delivered to

Page 2 of 11



--------------------------------------------------------------------------------



 



      the Secretary of the Company, or if the Optionee has not designated any
beneficiary(ies) by the person(s) who acquire the right to exercise the Option
by operation of the Optionee’s will or by applicable laws of descent and
distribution.     (iii)   Termination for Cause. If the Optionee’s employment is
terminated by any Mediacom Company for Cause (as defined in subsection (c)(i)
below), the Option shall immediately terminate and become null and void as to
all Unvested Shares and all Vested Shares not previously purchased in accordance
with this Agreement and the Plan and such Option may not be exercised for any
Optioned Shares at any time thereafter.     (iv)   Termination of Employment by
the Company Without Cause. Except as provided in paragraph (vi) below
(pertaining to Termination of Employment following a Change of Control), in the
event of Optionee’s Termination of Employment by the Mediacom Companies for
reasons other than Cause, a portion of the unvested Option shall immediately
vest and become exercisable upon such Termination of Employment. The number of
additional Optioned Shares that are subject to the portion of the Option that
vests and becomes exercisable pursuant to the preceding sentence shall equal the
product of (i) the aggregate number of Unvested Shares immediately prior to such
Termination of Employment that would have become Vested Shares on the next
anniversary of the Award Date had the Optionee remained in continuous employment
with the Mediacom Companies through such date multiplied by (ii) a fraction, the
numerator of which is the number of days that have elapsed from the immediately
preceding anniversary of the Award Date to the date of Grantee’s Termination of
Employment for Cause. Any fractional shares of Vested Shares will be rounded up
to the nearest whole share.

  (A)   To the extent that the Option is vested and exercisable as of the
Optionee’s Termination of Employment (including pursuant to this paragraph), it
shall continue to be exercisable for such Vested Shares until the earlier of (x)
the first anniversary of Optionee’s Termination of Employment or (y) the
Expiration Date, at which time the Option shall terminate and become null and
void with respect to all Vested Shares, if any, not previously purchased in
accordance with this Agreement and the Plan.     (B)   The Option shall
terminate and become null and void as to all Unvested Shares (excluding any
Optioned Shares that vest pursuant to this paragraph) immediately upon the
Optionee’s Termination of Employment and such Option may not be exercised for
such Unvested Shares at any time thereafter.

  (v)   Termination of Employment by the Grantee for Good Reason. Except as
provided in paragraph (vi) below (pertaining to Termination of Employment
following a Change of Control), in the event Optionee has a voluntary
Termination of Employment for Good Reason (as defined in subsection (c)(iii)
below), a portion of the unvested Option shall immediately vest and become
exercisable upon such Termination of Employment. The number of additional
Optioned Shares that are subject to the portion of the Option that vests and
becomes exercisable pursuant to the preceding sentence shall equal the product
of (i) the aggregate number of Unvested Shares immediately prior to such
Termination of Employment that would have become Vested Shares on the next
anniversary of the Award Date had the Optionee remained in continuous employment
with the Mediacom Companies through such date multiplied by (ii) a fraction, the
numerator of which is the number of days that have elapsed from the immediately
preceding anniversary of the Award Date to the date of Grantee’s Termination of
Employment for Cause. Any fractional shares of Vested Shares will be rounded up
to the nearest whole share.

Page 3 of 11



--------------------------------------------------------------------------------



 



  (A)   To the extent that the Option is vested and exercisable as of the
Optionee’s Termination of Employment (including pursuant to this paragraph), it
shall continue to be exercisable for such Vested Shares until the earlier of (x)
the first anniversary of Optionee’s Termination of Employment or (y) the
Expiration Date, at which time the Option shall terminate and become null and
void with respect to all Vested Shares, if any, not previously purchased in
accordance with this Agreement and the Plan.     (B)   The Option shall
terminate and become null and void as to all Unvested Shares (excluding any
Optioned Shares that vest pursuant to this paragraph) immediately upon the
Optionee’s Termination of Employment and such Option may not be exercised for
such Unvested Shares at any time thereafter.

  (vi)   Termination of Employment Following a Change of Control.
Notwithstanding any contrary provision of this Agreement or the Plan, but
subject to Section 4 below, the Option shall become fully vested and
exercisable, and all Optioned Shares shall become fully vested and available for
purchase in accordance with the provisions of this Agreement, as of the date of
Optionee’s Termination of Employment if (x) during the one year period following
a Change of Control (as defined in subsection (c)(ii) below) the Optionee has a
voluntary Termination of Employment for Good Reason or a Termination of
Employment by the Mediacom Companies for reasons other than Cause and (y) such
Termination of Employment occurs at a time when Rocco B. Commisso is not the
Chief Executive Officer of the Company (or its successor).

  (c)   Definitions. For purposes of this Agreement, the following terms shall
have the following meaning:

  (i)   Cause. “Cause” shall exist when the Committee (or, in the case of an
Optionee who is not an executive officer, when the Chief Executive Officer of
the Company) determines in good faith that the Optionee has:

  (A)   committed a criminal act punishable as a felony or a misdemeanor
involving fraud, dishonesty or moral turpitude; or     (B)   willfully violated
any material law or regulation applicable to the Company or any of its
Affiliates (as defined in the Plan) or any predecessor in interest to any cable
system or business of the Company or any of its Affiliates (a “predecessor”),
including, without limitation, any law or regulation relating to the trading in
securities of the Company or any Affiliate or predecessor); or     (C)   used
for his or her own benefit or disclosed to any person information concerning any
Mediacom Company that is confidential and proprietary to such Mediacom Company
(including, but not limited to, information concerning financial matters,
customers and vendors, employees and other personnel, relationships with
industry executives and advisors, business methods and systems, and business
operational plans, policies and directions) unless (x) disclosure of such
information is compelled by applicable law or governmental agency, provided that
to the extent not prohibited from so doing under applicable law, the Optionee
must give the Mediacom Companies prior written notice of the information to be
so disclosed or (y) the Optionee had a reasonable and good faith belief that
such disclosure was required by the performance of his duties to the Mediacom
Companies; or     (D)   rendered services as an officer, director, employee,
consultant or agent to any corporation, company or other form of enterprise that
directly or through affiliated

Page 4 of 11



--------------------------------------------------------------------------------



 



      entities, (x) competes with any Mediacom Company in any franchise area in
which the Optionee performed significant services while employed by a Mediacom
Company or which was within the management or supervisory jurisdiction of the
Optionee while so employed, or (y) otherwise competes with the Company in any
material respect; or     (E)   solicited, encouraged or otherwise assisted any
person then employed by any Mediacom Company to leave such employ for employment
with an employer that is not a Mediacom Company or an Affiliate of the Company;
or     (F)   made any statement that is negative or derogatory in any way to any
Mediacom Company, its business or any of its directors or executive officers and
that the Committee determines to be materially injurious to any Mediacom
Company; or     (G)   materially breached any agreement or understanding between
the Optionee and any Mediacom Company or any predecessor in interest to any
cable system or business of any Mediacom Company regarding the terms of
Optionee’s service as an employee, officer, director or consultant to any
Mediacom Company, including, without limitation, this Agreement, Optionee’s
employment agreement (if any), and any applicable invention assignment,
confidentiality or non-competition agreement or similar agreement; or     (H)  
failed to perform the material duties required of the Optionee as an employee,
officer, director or consultant of any Mediacom Company (other than as a result
of a disability) diligently and in a manner consistent with prudent business
practices and continued such failure after having been given notice of such
failure by such Mediacom Company; or     (I)   intentionally or willfully
disregarded in any material respect any of the policies of any Mediacom Company
and continued such failure after having been given notice of such failure by
such Mediacom Company;

      provided, however, that (x) a Termination of Employment shall not be
deemed to be for “Cause” unless at a meeting of the Board called and held
(following any applicable grace period) in the city in which the Company’s
principal executive offices are located, of which the Optionee was given not
less than 10 business days’ prior written notice and at which the Optionee was
afforded the opportunity to appear and be heard (and be represented by counsel
if he or she so chooses), the Board, by the vote of a majority of its
independent directors adopts a written resolution that sets forth the Board’s
determination that Cause (as defined herein) exists and the basis for such
determination and (y) if the Optionee’s Termination of Employment occurs during
the one year period following a Change of Control and at a time when Rocco B.
Commisso is not the Chief Executive Officer of the Company, then “Cause” shall
not include any act or omission described in clauses (E) through (I) of the
foregoing definition.     (ii)   Change of Control. A “Change of Control” occurs
if and when:

  (A)   the Company sells all or substantially all of its assets (whether in a
single or series or related transactions), or     (B)   any person or group,
other than Rocco B. Commisso, becomes the direct or indirect beneficial owner of
securities of the Company (or its successor) representing more than 50% of the
combined voting power of the then outstanding securities of the

Page 5 of 11



--------------------------------------------------------------------------------



 



      Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors, regardless
of whether such beneficial ownership is acquired as the result of a purchase or
other voluntary or involuntary acquisition of securities from the Company or any
of its shareholders or a merger or consolidation or any other form of
transaction or event or as the result of a single transaction or event or
multiple related or unrelated transactions or events. For purposes of the
foregoing definition, the terms “person,” “group” and “beneficial owner” (and
correlative terms such as “beneficial ownership”) shall have the meanings given
to them by the Securities and Exchange Commission (the “SEC”) for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as in effect on the Award
Date (the “Exchange Act”), and the number or percentage of any securities
beneficially owned by any person or group as of any time shall be determined in
accordance with the SEC’s rules under the Exchange Act as in effect on the Award
Date.

    (iii)   Good Reason. The Optionee shall have “Good Reason” to terminate
employment with the Mediacom Companies if any of the following events shall
occur within one year after a Change of Control and at a time when Rocco B.
Commisso is not the Chief Executive Officer of the Company and if the Optionee
voluntarily terminates his or her employment with the Company (or its successor)
and all other Mediacom Companies within 180 days after such occurrence:

  (A)   any reduction in Optionee’s salary (other than a reduction to which the
Optionee specifically consents in writing); or     (B)   any failure by the
Company (or its successor) or any Mediacom Company to continue in effect any
bonus, incentive, insurance or other benefit plan, program or practice in which
the Optionee was participating or participated during the past year or the
taking of any action by the Company (or its successor) or any Mediacom Company
that does or could adversely affect the Optionee’s participation in, or
materially reduces the Optionee’s benefits under, any such plan, program or
practice, unless the Company (its successor) or any other Mediacom Company
provides the Optionee with an alternative bonus, incentive, insurance or other
benefit of substantially equivalent value; or     (C)   a significant reduction
in the Optionee’s responsibilities or authority as an employee of any Mediacom
Company, or the assignment to the Optionee of any material new duties
inconsistent with his or her position, duties, responsibilities and status with
the Company (or its successor) or any Mediacom Company, or any removal or
failure to reelect the Optionee to any such position, except that the Optionee’s
being subject to direction of the Board or any of the Company’s executive
officers to whom he or she reports as of the Award Date shall not be “Good
Reason” under this clause; or     (D)   the relocation of the office location
assigned to the Optionee by the Company to a location more than 25 miles from
the Optionee’s principal office without Optionee’s consent in writing, unless
the Optionee’s new office location is within 40 miles of Optionee’s principal
residence.

4.   Forfeiture of Option and Vested Rights. Notwithstanding any provisions of
this Agreement or the Plan, the Option and all Optioned Shares then in
possession or control of the Optionee, his or her heirs or legal or personal
representatives or any member of his or her immediate family, shall
automatically be forfeited and cancelled, regardless of the extent to which such
Option may otherwise have been vested or exercisable, upon the determination at
any time by the Committee

Page 6 of 11



--------------------------------------------------------------------------------



 



    (or in the case of an Optionee who is not an executive officer, by the Chief
Executive Officer of the Company), that

  (a)   the Optionee has engaged in any of the activities described in
Section 3(c)(i) while employed by any Mediacom Company,     (b)   the Optionee
has engaged in any of the activities described in Section 3(c)(i)(B), (C), (E),
(F) or (G) at any time within one year following Optionee’s Termination of
Employment for any reason, or     (c)   the Optionee had engaged in any of the
activities described in Section 3(c)(i)(D) at any time within one year following
a voluntary Termination of Employment by the Optionee;

    provided, however, that (x) at a meeting of the Board called and held
(following any applicable grace period) in the city in which the Company’s
principal executive offices are located, of which the Optionee was given not
less than 10 business days’ prior written notice and at which the Optionee was
afforded the opportunity to appear and be heard (and be represented by counsel
if he or she so chooses), the Board, by the vote of a majority of its
independent directors adopts a written resolution which sets forth the Board’s
determination that the Optionee has engaged in such activity and that the
Company has suffered significant adverse consequences as a result and which
describes in reasonable detail the basis for such determination and (y) during
the first year after a Change of Control, the activities described in
Section 3(c)(i)(E) through (I) shall not constitute a basis for termination of
the Option pursuant to this Section.   5.   Manner of Exercise.

  (a)   The Option may be exercised in full at one time or in part from time to
time for the number of Optioned Shares then exercisable by giving written notice
(“Notice of Exercise”), signed by the person exercising the Option, to the
Company, stating the number of Incentive Optioned Shares and the number or
Non-Qualified Optioned Shares with respect to which the Option is being
exercised and the date of exercise thereof, which date shall be at least five
days after the giving of such notice.     (b)   Full payment by the Optionee of
the Option Price for the Optioned Shares purchased shall be made on or before
the exercise date specified in the Notice of Exercise by (i) delivery of cash or
a check payable to the order of the Company in an amount equal to such Option
Price, or (ii) subject to such procedures and rules as may be adopted from time
to time by the Committee, in accordance with Section 6.5(b) of the Plan (which,
generally, provides for payment of the exercise price in Common Stock) or 6.5(d)
of the Plan (which provides for cashless exercise through a broker-dealer
transaction), or (iii) by any combination of the preceding clauses (i) and (ii),
or (iv) by any other alternative exercise method the Company may provide.    
(c)   The Mediacom Company that employs the Optionee shall be entitled to
require, as a condition of issuing shares upon exercise of the Option, that the
Optionee or other person exercising the Option pay any sums required to be
withheld by federal, state or local tax law with respect to the exercise of this
Option, which payment may be provided (i) in cash pursuant to Section 14.1(a)(i)
of the Plan, (ii) by transferring Mature Shares (as defined in the Plan) in
accordance with Section 14.1(a)(ii) of the Plan, (iii) by the withholding of
shares on Option exercise in accordance with Section 14.1(a)(iii) of the Plan,
(iv) by the withholding of compensation otherwise due to the Optionee, or
(v) any combination of the preceding clauses (i) through (iv). Alternatively,
such Mediacom Company, in its discretion, may make such provisions for the
withholding of any taxes as it deems appropriate.

Page 7 of 11



--------------------------------------------------------------------------------



 



  (d)   Without limiting the generality of Section 14 of this Agreement, the
Option is subject to Sections 15.4 and 15.5 of the Plan. It is also subject to
the requirement that, if at any time the Committee determines, in its
discretion, that the consent or approval of any governmental regulatory body or
other person is necessary or desirable as a condition of, or in connection with,
the issuance of Optioned Shares, no Optioned Shares shall be issued, in whole or
in part, unless such consent or approval has been effected or obtained free of
any conditions or with such conditions as are acceptable to the Committee. The
Company may, at its election, require Optionee to give such representations and
take such other actions as, in the reasonable judgment of Company’s legal
counsel, are necessary or advisable in order to effect or obtain such consent or
approval.     (e)   Subject to subsection 5(d) above, upon exercise of the
Option in the manner prescribed by this Section, delivery of a certificate for
the Optioned Shares then being purchased shall be made at the principal office
of the Company to the person exercising the Option within a reasonable time
after the date of exercise specified in the Notice of Exercise.     (f)   The
Option may not be exercised with respect to less than 20 Optioned Shares (or the
Optioned Shares then subject to purchase under the Option, if less than 20
shares) or for any fractional shares.

6.   Disqualifying Disposition of Incentive Optioned Shares. The Optionee shall
notify the Committee in writing of any disposition of the Incentive Optioned
Shares under the circumstances described in Section 421(b) of the Code (relating
to holding periods and certain disqualifying dispositions) (“Disqualifying
Disposition”) within ten (10) days of such a Disqualifying Disposition.   7.  
Adjustments. The number of Optioned Shares, the Option Price, period and
conditions of exercisability and other terms and conditions of the Option shall
be subject to adjustment as provided in the Plan, including, without limitation,
Sections 4.2 and 5.7 thereof. In addition, and without limitation, in the event
of any merger, consolidation, split-off, spin-off, stock exchange, sale of
assets, acquisition of property or stock, separation, reorganization,
liquidation or other extraordinary corporate transaction, the Committee shall be
authorized, in its discretion, to make provision, prior to the transaction, for
the termination of Options that remain unexercised at the time of such
transaction or other specified time, or the cancellation thereof in exchange for
such payment as shall be deemed by the Committee to be equitable and
appropriate.   8.   Non-Transferability of Option. Except as provided in the
Plan, the Option shall not be assignable or transferable by the Optionee other
than by will or the laws of descent, and shall be exercisable during the
lifetime of the Optionee only by the Optionee. The Option shall terminate and
become null and void immediately upon the bankruptcy of the Optionee, or upon
any attempted assignment or transfer except as herein provided, including,
without limitation, any purported assignment, whether voluntary or by operation
of law, pledge, hypothecation or other disposition, attachment, or similar
process, whether legal or equitable, upon the Option.   9.   No Special
Employment Rights. Neither the granting of the Option nor its exercise shall be
construed to confer upon the Optionee any right with respect to the continuation
of his or her employment by any Mediacom Company or interfere in any way with
the right of any Mediacom Company, subject to the terms of any separate
employment agreement to the contrary, at any time to terminate such employment
or to increase or decrease the compensation of the Optionee from the rate in
existence as of the date hereof. Employment with the Mediacom Companies is “at
will” unless otherwise expressly provided in a separate employment agreement.

Page 8 of 11



--------------------------------------------------------------------------------



 



10.   No Rights of Stockholder. The Optionee shall not be deemed for any purpose
to be a stockholder of the Company with respect to the Option except to the
extent that the Option shall have been exercised with respect to any Optioned
Shares and, in addition, a stock certificate shall have been issued theretofore
and delivered to the Optionee.   11.   Amendment. Subject to Section 13.2 of the
Plan, the Board or the Committee may amend the Plan in accordance with the
provisions of the Plan without the Optionee’s consent. Subject to the terms of
the Plan, the Committee may amend this Agreement without the consent of the
Optionee unless such amendment would adversely affect in any material way the
rights of the Optionee hereunder. For the sake of certainty, an adjustment
provided for in Section 7 of this Agreement or Section 4.2 or 5.7 of the Plan is
not an amendment requiring Optionee’s consent. Any amendment of this Agreement
must be in writing and signed on behalf of the Company by an authorized
executive officer. No failure or delay in exercising any power, right, or remedy
will operate as a waiver. A waiver, to be effective, must be written and signed
by the waiving party.   12.   Notices. Any communication or notice required or
permitted to be given hereunder shall be in writing, and, if to the Company, to
its principal place of business, attention: Secretary, and, if to the Optionee,
to the address as appearing on the records of the Company. Such communication or
notice shall be deemed given if and when (a) properly addressed and posted by
registered or certified mail, postage prepaid, or (b) delivered by hand.   13.  
Incorporation of Plan by Reference. The Option is granted pursuant to the Plan,
the terms of which are incorporated herein by reference, and the Option shall in
all respects be interpreted in accordance with the Plan. Capitalized terms used,
but not defined in this Agreement have the meanings set forth in the Plan. The
Committee shall interpret and construe the Plan and this Agreement, and its
interpretations and determinations shall be conclusive and binding upon the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder.   14.   Enforcement. If any
provision of this Agreement, or the application of any such provision to any
person or circumstance, is determined by any court of competent jurisdiction to
be invalid or unenforceable, such provision shall nevertheless remain in full
force and effect in all other circumstances and jurisdictions and such
invalidity or unenforceability shall not affect the validity or enforceability
of the remaining provisions of this Agreement or the application of such
provisions to any other persons or circumstances other than those persons and
circumstances within such jurisdiction to which it is held invalid or
unenforceable. If such invalidity or unenforceability is due to the court’s
determination that the scope of any provision is excessively broad or
restrictive under applicable law, such court shall construe such provision by
modifying its scope so as to be enforceable to the fullest extent compatible
with the applicable law of such jurisdiction then in effect.   15.  
Controversies. The Company and the Optionee each consents and agrees that any
legal action or proceeding relating to any matters arising out of or in any
manner relating to this Agreement may only be brought in a court of the State of
New York sitting in the County of New York or in the United States District
Court for the Southern District of New York. The Company and the Optionee each
also expressly and irrevocably consents and submits to the personal jurisdiction
of each of such courts in any such actions or proceedings and waives any claim
or defense in any such action or proceeding based on any alleged lack of
personal jurisdiction, improper venue, forum non conveniens or any similar
basis. Notwithstanding the foregoing, at the election of the Company, any such
legal action or proceeding may be fully and finally resolved either by the
above-described court or by binding arbitration conducted by the American
Arbitration Association in New York, New York in accordance with either its
rules for the resolutions of employment disputes or its rules for the resolution
of commercial disputes (as also elected by the Company). The Company and the

Page 9 of 11



--------------------------------------------------------------------------------



 



    Optionee hereby agree to waive any and all rights that each party has (or
may have) to bring such legal actions or proceedings to trial by jury.   16.  
Expiration and Termination. This Agreement is subject to the Optionee’s
acceptance hereof by signing on the line below and returning an executed
counterpart of this Agreement to the Company at its main office in Middletown,
New York, by                     . In the event the Optionee fails to return an
executed counterpart of this Agreement to the Company as aforesaid by such date,
this Agreement, the Option and all of the other rights granted to the Optionee
hereunder shall immediately and automatically TERMINATE AND EXPIRE without any
further action or notice by the Company.

Page 10 of 11



--------------------------------------------------------------------------------



 



17.   Governing Law. The validity, construction and interpretation of this
Agreement shall be governed by and determined in accordance with the laws of the
State of Delaware.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Award
Date.

                      OPTIONEE:       MEDIACOM COMMUNICATIONS CORPORATION:
 
                   
By:
          By:        
 
                   
Name:
          Name:   Rocco B. Commisso    
 
          Title:   Chairman and Chief Executive Officer    

Page 11 of 11